Citation Nr: 1119067	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-24 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The Veteran served on active duty from March 1982 to March 1986, and from June 1986 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously presented to the Board in June 2009, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hemorrhoids are not large or thrombotic and irreducible with excessive redundant tissue or evidencing frequent recurrences.  


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In June 2004, March 2006, June 2008, and August 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

With regard to an initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in February 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran has been granted a noncompensable initial rating effective May 5, 2004, for his service-connected hemorrhoids.  Hemorrhoids are rated under Diagnostic Code 7336, for internal or external hemorrhoids.  This Code provides a noncompensable rating for mild or moderate hemorrhoids, a 10 percent rating for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue or evidencing frequent recurrences; and a 20 percent rating for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

In September 2004, the Veteran underwent a colonoscopy at a private medical facility.  He reported a longstanding history of perianal itching and discomfort, along with recent onset of rectal bleeding.  Grade III hemorrhoids were suspected, with possible tissue prolapse; the Veteran denied, however, having to push any tissue back into the rectum.  On digital rectal examination, findings were essentially normal, with the exception of some internal hemorrhoids observed.  Colonoscopy evaluation also confirmed some internal hemorrhoids which were surgically treated using stapling.  The Veteran recovered from this procedure without complications.  

The Veteran's spouse also filed a February 2006 statement in which she indicated that his hemorrhoids caused him pain and irritability, interrupted his sleep, and made sitting uncomfortable.  Although the Veteran had adjusted his diet, per the recommendations of his doctor, this had not alleviated his symptoms.  

A VA medical examination was afforded the Veteran in July 2008, at which time he reported undergoing hemorrhoid stapling surgery in September 2004 at a private facility.  Current symptoms included episodic rectal bleeding, itching, and irritation.  These episodes occurred every three months or so.  He stated he modified his diet to increase his fiber intake, but denied any loss of appetite, loss of weight, or anemia.  He denied any loss of work due to his hemorrhoids.  Changes in bowel habits tended to aggravate his hemorrhoids, by the Veteran's report.  On physical examination, he displayed some rectal skin tags, but a rectal evaluation was otherwise unremarkable.  No pruritus ani or prolapsed hemorrhoids were observed.  The examiner observed no rectal bleeding, and the Veteran did not exhibit any indications of anemia.  A complete blood count was within normal limits.  The examiner suggested the Veteran's hemorrhoids were in remission.  The final impression was of internal hemorrhoids, recurrent.  

Most recently, the Veteran was afforded a VA medical examination in February 2011 in order to evaluate his hemorrhoids.  He denied any hemorrhoidal prolapse following his hemorrhoid surgery in September 2004, but did report rectal bleeding approximately every two months.  He maintained a high-fiber diet.  Recurrent perianal itching, approximately every two months, was also reported.  He denied any anal fissures, anemia, or weight loss secondary to his hemorrhoids.  He denied seeking private or VA medical treatment for his hemorrhoids since his 2004 surgery.  On physical evaluation, the Veteran had Grade I (minor) external hemorrhoids, along with Grade I internal hemorrhoids.  These hemorrhoids were not thrombosed, and no anal fissures were observed.  No bleeding was evident, and his complete blood count was within normal limits.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a compensable rating for hemorrhoids, as the evidence does not indicate large or thrombotic, irreducible hemorrhoids with excessive redundant tissue or evidence of frequent recurrences.  According to the July 2008 examination report, the Veteran had no hemorrhoids at that time.  On VA examination in February 2011, both internal and external hemorrhoids were observed, but these were described as minor, and were not described as thrombotic or irreducible.  Although the Board finds the Veteran's and his wife's statements to be credible regarding the recurrence of his hemorrhoids and associated symptomatology, these hemorrhoids are nevertheless not shown to be beyond mild or moderate in nature; thus, a compensable rating is not warranted.  As the Veteran has displayed a similar level of disability at all times during the pendency of this appeal, a staged rating is not currently warranted.  See Fenderson, 12 Vet. App. at 119.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran is currently employed, and has not required hospitalization or long absences from work for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds the preponderance of the evidence to be against the award of a compensable rating for the Veteran's service-connected hemorrhoids.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  






(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable initial rating for hemorrhoids is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


